                    Case 20-10343-LSS                Doc 2108         Filed 02/06/21           Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                                              Case No. 20-10343 LSS)
DELAWARE BSA, LLC,
                                                                       (Jointly Administered)
                                 1
                     Debtors.
                                                                       Re Docket No. 1972, 2046

                                                                       Obj. Deadline: Feb 5, 2021 at 4:00 p.m. ET
                                                                       Hearing Date: Feb 17, 2021 at 10:00 a.m. ET

    PORTER & MALOUF, P.A.’S JOINDER IN THE OBJECTION OF THE COALITION
    OF ABUSED SCOUTS FOR JUSTICE TO HARTFORD AND CENTURY’S MOTION
    FOR AN ORDER (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY, AND (II)
     GRANTING LEAVE FROM LOCAL RULE 3007-1(f) TO PERMIT THE FILING OF
                SUBSTANTIVE OMNINUS OBJECTIONS [D.I. 1972]

            Porter & Malouf, P.A., on behalf of its represented claimants and by and through its

undersigned counsel, hereby filed this joinder ("Joinder") in support of the Objection of The

Coalition of Abused Scouts for Justice to Hartford and Century's Motion for an Order (I)

Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to

Permit the Filing of Substantive Omnibus Objections (the "Objection"). (See Doc. 2046.) In

support thereof, Porter & Malouf, P.A. states as follows:

            1.       Porter & Malouf, P.A. objects to the Motion (as defined in the Objection and

referenced above) for the reasons set forth in the Objection, and Porter & Malouf, P.A. incorporates

the arguments of The Coalition of Abused Scouts for Justice in this Joinder.

            2.       Porter & Malouf, P.A. requests that it be included in the relief requested in the

Objection.



1
    The Debtors in these chapter II cases. together with the last four digits of Debtor's federal tax identification number,
     are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors' mailing address is
     1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS          Doc 2108        Filed 02/06/21    Page 2 of 3




       3.      Porter & Malouf, P.A. requests that the Court sustain this Joinder and the Objection

and grant the relief requested in the Objection.

       4.      Like The Coalition of Abused Scouts for Justice, Porter & Malouf, P.A. welcomes

further discussions with the Debtors to attempt to resolve this Joinder in advance of the pending

hearing.

Dated: February 6, 2021

                                                       Respectfully submitted,

                                                       /s/ Laurel Li Harris,
                                                       Laurel Li Harris, MSB #104078 (PHV Pending)



Of Counsel
Timothy W. Porter, MSB #9687 (PHV Pending)
Laurel Li Harris, MSB #104078 (PHV Pending)
PORTER & MALOUF, P.A.
P.O. BOX 12768
Jackson, MS 39236
Telephone: 601-957-1173
Facsimile: 601-957-7366
tim@portermalouf.com
laurelli@portermalouf.com

Attorney for Porter & Malouf, P.A.
on behalf of its represented claimants




                                                   2
             Case 20-10343-LSS        Doc 2108        Filed 02/06/21   Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February, 2021, the foregoing Joinder was served on

any and all parties who have requested electronic notice through the Court's CM/ECF system in

compliance with the Federal Rules of Bankruptcy Procedure and the Court's Local Rules.



                                                    /s/ Laurel Li Harris,
                                                    Laurel Li Harris, MSB #104078 (PHV Pending)




                                                3
